Citation Nr: 1242597	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-11 585 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic heart disability.

2.  Entitlement to service connection for perforation of the right ear drum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  This decision denied the Veteran's service-connection claim for perforation of the right ear drum and reopening the service-connection claim for a chronic heart disability.  The Board notes that the July 2009 decision included a determination that there was no clear and unmistakable error (CUE) in an August 2004 rating action that denied service connection for a heart disability.  While the CUE question was addressed in tandem with the petition to reopen the claim for service connection, the Veteran did not pursue an appeal.  His statements from March 2010 and May 2011, as well as his personal testimony, focus on his intent to reopen his claim and establish service connection.  He has not presented any argument on the CUE issue, which conveys the notation that this aspect of his claim was abandoned.

The Veteran and his wife testified at a hearing at the RO in June 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for perforation of the right ear drum is addressed in the REMAND portion of the decision below and [is/are] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed August 2004 rating decision denied service connection for chest wall pain and premature ventricular contractions (claimed as heart condition), due to a lack of evidence showing a chronic heart disability in service or following service.

2.  None of the new evidence associated with the claims file since the August 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a chronic heart disability, or raises a reasonable possibility of substantiating the claim of service connection for a chronic heart disability.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for chest wall pain and premature ventricular contractions is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  New and material evidence has not been received since that August 2004 denial to reopen a claim of entitlement to service connection for a chronic heart disability.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the merits of the issue decided below (heart disability), the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Court issued a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which established significant new requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in May 2009 of the criteria for establishing direct service connection for a heart disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  The May 2009 letter also refers to the bases for a prior denial of the service-connection claim for the claimed heart disability, and details the requirement of new and material evidence to reopen this previously denied claim.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2009.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA treatment records.  The Veteran also submitted written statements and additional evidence in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4)  applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  Moreover, the question of the adequacy of VA medical examination is mooted upon Board's determination that claimant not entitled to reopening of claim and thereby not entitled to a VA examination.  Woehlaert v. Nicholson, 21 Vet.App. 456 (2007).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


III.  Analysis-New and Material Evidence

The RO's August 2004 rating decision initially considered and denied the Veteran's claim for service connection for a chronic heart disability, characterized at the time as chest wall pain and premature ventricular contractions (claimed as heart condition).  The record contained his service treatment records and the Veteran's May 2004 claim for service connection, which contended he had a heart disability that began in December 1971, while at Fort Rucker, Alabama for military training and was treated in-service for an irregular heartbeat.  The RO acknowledged service treatment records showing cardiology treatment during service, particularly in May 1972, for complaints of chest wall pain and frequent premature ventricular contractions.  However, reference was also made an electrocardiogram and chest x-rays that were within normal limits, the service treatment records were negative of any heart disease or heart condition for the remainder of service through 1973-1974, and that his National Guard reenlistment examination in January 1976 stated he was a normal healthy male.  Emphasis was also placed on the finding that the etiology of the premature ventricular contractions was described as undetermined.

In its unappealed August 2004 denial, the RO found that the Veteran's in-service chest wall pain and premature ventricular contractions were "acute and transitory, which resolved without residual."  In particular, the RO found no permanent residual or chronic heart disability subject to service connection shown by the service treatment records or demonstrated by evidence following service.

The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights.  He did not appeal the RO's decision nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  That decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In this instance, the Board has the jurisdictional responsibility to determine whether there is new and material evidence to reopen this claim since the last final and binding decision, irrespective of what the RO may have determined concerning this, because this threshold preliminary determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board must consider the evidence added to the record since the last final and binding decision in August 2004.  This includes recent VA outpatient treatment records, private treatment records, the Veteran's personal statements, and the April 2011 VA compensation examination report.  See Evans v. Brown, 9 Vet. App. 273 (1996).  These additional medical records do not provide any indication that the Veteran has been diagnosed with a current, chronic heart disability of any type.  

His private treatment records from Sanford Hospital mostly detail pulmonology care, not cardiac treatment, as would be pertinent here.  Some of these records reiterate his previously considered contention that he first suffered dyspnea on exertion and chest pain/tightness in 1971, a matter which was already conceded by the RO's prior decision.  However, no current hear disability was identified.  A November 2011 record from Sanford Hospital notes that the Veteran had a negative cardiac stress test, per VA chart note.

The April 2011 VA compensation examination report similarly indicates that the Veteran had a normal cardiac treadmill stress test in June 2010.  To the point, the April 2011 VA examiner specifically stated "no cardiac condition found."  Indeed, the examiner did not diagnose any chronic heart disability.  This evidence is simply not material.

The Veteran's VA treatment records on file also do not show any chronic heart disabilities, especially as being related to the in-service indications of chest wall pain and frequent premature ventricular contractions.  The Board acknowledges that an April 2009 VA treating physician diagnosed hypertension, not controlled and prescribed medication for this ailment.  However, when questioned about hypertension at his personal hearing, the Veteran made no contention that his hypertension is attributable to in-service heart problems, nor is there any medical evidence indicating otherwise.  Hearing Transcript (T.) at 11-12.  

In conclusion, these additional medical records do not provide any indication that the Veteran has been diagnosed with a current, chronic heart disability of any type.  There was inconclusive evidence of a current heart disability at the time of the prior final decision, and this missing, preliminary element of his claim still has not been substantiated.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  

The Board acknowledges that an April 2012 private treating nurse-practitioner at Sanford Hospital notes the possibility that anxiety can cause chest pain.  However, as discussed, the threshold question for reopening the matter is establishing the presence of a current disability of the heart.  None of the medical evidence added to record establishes this.  Thus, without first establishing the preliminary element of a current, chronic disability of the heart, there is no basis to consider secondary service-connection for a heart disability.  

The additional medical evidence listed above is "new" in that it was not previously before agency decision makers at the time of the final August 2004 rating decision.  However, none of this medical evidence is "material" for purposes of reopening the claim of entitlement to service connection for the chronic heart disability claim.  The additional medical records are either cumulative or redundant of the evidence of record or do not raise a reasonable possibility of substantiating the claim.  

Further, his new personal statements of a history of chest pain that began during service were already considered by the RO's previous August 2004 denial.  It appears he also submitted new personal statements and lay statements by his wife and friends that also contend a continuity of chest pain symptoms since service, but these statement do not serve to establish the previously missing element, namely a current disability.  Indeed, the Veteran testified that he did not know of any diagnosed disability of the heart that would account for his complained symptoms of chest pain and shortness of breath.  T. at 11.

The Board observes that the Veteran's additional medical records and personal statements do not provide any relevant details regarding the existence of his claimed current, chronic heart disability that were not known or advanced at the time of the prior denial.  Moreover, the evidence does not establish a fact necessary to substantiate the claim or trigger any duty to assist; thus, the claim for service connection for a chronic heart disability cannot be reopened.  38 C.F.R. § 3.156(a).  

Therefore, it is the determination of the Board that new and material evidence has not been submitted with regard to the claim.  The claim for service connection for a chronic heart disability is not reopened and the benefits sought on appeal with regard to that claim remain denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed chronic heart disability claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER


New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for a chronic heart disability is denied.


REMAND

Unfortunately, a remand is required for the remaining claim for service connection for perforation of the right ear drum.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2012).

I.  VA Compensation Examination and Medical Opinion

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011) and 38 C.F.R. § 3.159(c)(4)(i) (2012).  

During the hearing before the undersigned, the Veteran reported that he injured his right eardrum during training while in service, when a sergeant hit him on the side of the head, breaking his eardrum and resulting in blood coming out of his ear.  
Hearing Transcript (T.) at 3.  


Service treatment records in June 1972 show the Veteran was seen for a right ear perforated eardrum with otitis media due to swimming when he made a dive, and landed wrong causing water to be forced into right ear.  At a follow-up visit that month, a cotton plug placed for treatment was removed from the right ear, but the right ear still had erythema and perforation was noted.  No further treatment was shown in his service treatment records through his separation.  Thus, the Veteran's service treatment records provide medical evidence of in-service incurrence of a right eardrum injury in service, albeit not in the specific manner alleged by the Veteran.  

However, it is not altogether clear whether the Veteran currently has any residual disability resulting from his in-service perforation of the right eardrum.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The April 2011 VA ear disease examination indicated that there was no current eardrum disability.  Physical examination  showed the tympanic membrane to be intact with minimal or no scarring which is verified by normal tympanograms, which exhibit normal compliance.  The examiner also noted a small perforation of the tympanic membrane will in most cases heal spontaneously with little or no long term sequelae.  The examiner added that if the perforation does not heal or there is additional scarring, then some individuals will have some increased conductive hearing loss, which was not present at that examination.  

In contrast, a private treatment record from Sanford Hospital, dated in April 2012, indicated that an ENT (ear, nose and throat) physician referral was warranted to look at his right eardrum.  This private treating clinician  noted a small crack in his right eardrum, located at the "6 o'clock" position, and that the Veteran stated he had a lot of drainage from the right ear.  So, there is conflicting medical evidence as to whether the Veteran currently has any residual disability from his in-service right eardrum perforation injury.  Id.

Moreover, the Veteran has competently and credibly asserted a history of right ear drainage symptoms since his in-service injury to his right eardrum.  He testified that his right ear "just runs, it drips."  T. at 6.  His allegations of these particular symptoms have been consistent and appear to be uncontradicted, even by medical findings of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This is probative evidence of continuity of symptomatology of a purported right eardrum perforation disability.

The Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed perforation of the right eardrum is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  This examiner should also help clarify whether he has any current residual(s) of perforation of the right eardrum, and if any exists, also comment on whether it is etiologically linked to his right eardrum injury during service.  Id.

I.  VA Treatment Records

While on Remand, and before the Board can adjudicate this claim, the AMC needs to confirm if there are any outstanding VA treatment records.  The claims file contains records from the Fargo, North Dakota VA Medical Center (VAMC), at the Bemidji Community Based Outpatient Clinic (CBOC), but only dated through May 2009.  However, the Veteran indicated that he received VA outpatient treatment for his eardrum in June 2012 from the VA facility in "Vermigie," which appears to actually refer to the Bemidji clinic of Fargo VAMC.  So, the AMC should attempt to obtain any records from Fargo VAMC, including from the Bemidji CBOC.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2012).  The AMC should obtain and associate with the claims file all outstanding VA records, especially Fargo VAMC treatment records, dated since May 2009 and any records from the "Vermigie" VA facility.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  
Then obtain any outstanding VA treatment records related to his claimed perforation of the right eardrum, especially from the Bemidji VA CBOC and its parent facility, the Fargo VAMC, dated since May 2009.  See 38 C.F.R. § 3.159(c)(2) (2012).

2.  Schedule the Veteran for an appropriate VA examination for the purposes of determining the nature and etiology of any current perforation of the right eardrum disability.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  The examiner is directed to respond to the following questions: 

a) Please identify any currently diagnosed disorders of his claimed residuals of perforation of the right eardrum.  

b) Assuming the Veteran perforated his right eardrum during a service injury, what is the likelihood (i.e. "very likely," "as likely as not," "not likely") that any such currently diagnosed disability was incurred during service?  Why or why not?

For purposes of the examination and opinion mentioned above, the examiner must presume that the Veteran has suffered post-service continuity of symptoms (i.e., right ear drainage, etc.).

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the remaining claim, in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


